            Case 1:20-cv-04765 Document 1 Filed 06/22/20 Page 1 of 21




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MOHAMMED THANI A.T. AL THANI,
                                                          Case No.: 20-cv-4765
                              Plaintiff,

       -against-                                          JURY TRIAL DEMANDED


ALAN J. HANKE, IOLO GLOBAL LLC, and
JOHN DOES 1-100

                              Defendants.




                                           COMPLAINT




                                                                                  O and Hanke in



follows:

                                 NATURE OF THE ACTION

       1.      This action involves a brazen theft of funds by a so-called investment adviser and

notorious conman, Hanke, and his corporate shell, IOLO, including any and all entities owned

and/or controlled by Defendants, perpetrated against Plaintiff. Plaintiff seeks to hold

Defendants accountable for their breaches of contracts, fraudulent inducement, fraud, breach of

fiduciary duties, and violation of the Investment Advisers Act of 1940 (15 U.S.C. §§ 80b-1 et



marketed investment program designed to generate significant returns based


                                                1
             Case 1:20-cv-04765 Document 1 Filed 06/22/20 Page 2 of 21




investment. Plaintiff seeks to restrain Hanke and his affiliates, agents, representatives, and



                                              or any profits generated by them.

        2.      Hanke was introduced to Plaintiff in early 2019, when Hanke made numerous

false and misleading statements in order to induce Plaintiff to invest in a trading program

presumably designed to allow Hanke to generate illicit profits for himself. On the basis of




Hanke represented that he would manage the funds invested by Plaintiff for the purpose of

generating trading profits.   Hanke expressly represented that he would manage the program

through IOLO and that he had direct relationships with the traders who would be operating the

trading platform.     Plaintiff gave Hanke his money on the false promise that Defendants would

invest certain funds in trade programs, which would pay returns to Plaintiff on a periodic basis.

Although Plaintiff advanced funds as required under the March MDA, the only thing he received

in return was lies.

        3.      Under the March MDA, Defendants were required to make an initial distribution

to Plaintiff in the amount of $ 2,400,000 on or about June 19, 2019. It never came. Despite this

failure to make the required distributions at the outset, Hanke sought to cover up his scheme

through a series of manipulations and artifices. In direct communications with Plaintiff and his



based upon the promise that payments on the March MDA were imminent, and that the payment


                                                 2
             Case 1:20-cv-04765 Document 1 Filed 06/22/20 Page 3 of 21




delays were due to accounting errors among other excuses. Distributions on the March MDA

never came, yet Hanke continued to claim falsely that Defendants would make the required

distributions.

       4.                                                         and explanations for the delays,



entrusted $6.5 million to Defendants and believed that Defendants were in good faith performing

as investment advisers exactly as they were contractually required



were false and their subsequent representations were merely an artifice to extract additional

money from Plaintiff in furtherance of their fraudulent scheme, in breach of contract, and in

breach of their fiduciary duties. Plaintiff seeks to recover the money he invested under the

MDAs and the investment returns due to him, and to prevent Defendants from absconding with

his funds and any profits generated from trading on them.

                                           THE PARTIES

       5.        Plaintiff is a citizen of Qatar, who at all relevant times resided in Doha, Qatar.

       6.        Defendant Hanke is an individual who is and, at all relevant times, was the

Managing Member of IOLO. Upon information and belief, Hanke resides in Crystal Lake,

Illinois. Upon information and belief, Hanke is the sole member of IOLO, and IOLO functions

as his alter ego. To perpetrate his wrongdoings, Hanke has created a number of entities with



       7.        Defendant IOLO is a limited liability company existing under the laws of the state



Suite 500, Cheyenne, WY, 82001.


                                                   3
               Case 1:20-cv-04765 Document 1 Filed 06/22/20 Page 4 of 21




       8.       John Does 1-100 are entities owned and/or controlled by Defendants, and such

entities were used to perpetrate this fraudulent scheme.

                                 JURISDICTION AND VENUE

       9.       This Court has subject matter jurisdiction, pursuant to 28 U.S.C. § 1332(a)(2),

because Plaintiff is a citizen of a foreign state (Qatar), Defendants are both citizens of the United

States, and the amount in controversy exceeds $75,000 exclusive of interest and costs.

       10.      This Court also has subject matter jurisdiction, pursuant to 28 U.S.C. §§ 1331 and

1367, because this case arises under the Investment Advisers Act of 1940 (15 U.S.C. §§ 80b-1 et

seq.), a law of the United States, and the remaining claims arise out of the same case or

controversy.

       11.      This Court has personal jurisdiction pursuant to Federal Rule of Civil Procedure

4(k) and New York Civil Practice Laws & Rules Section 302 because Defendants transacted

business in New York and committed tortious acts in New York, including by negotiating

amendments to the MDAs in New York and by making false statements to Plaintiff during

negotiations in New York.

       12.      Venue is proper, pursuant to 28 U.S.C. § 1391(a)(2), because a substantial part of

the events or omissions giving rise to the claim occurred in the Southern District of New York.

                                  FACTUAL BACKGROUND

       13.      On January 9, 2019, a non-

discuss a possible investment by Plaintiff in a wealth enhancement program.

       14.                                                   in New York City on January 16,



Hanke had paid other investing clients. Hanke proffered bank statements, which allegedly


                                                  4
               Case 1:20-cv-04765 Document 1 Filed 06/22/20 Page 5 of 21




reflected funds transferred from a lawyer based in Atlanta, Georgia, to Hanke. Plaintiff learned

later that the lawyer was Sidney Mills Rogers III and that he worked with Hanke in perpetrating



investments were first deposited with Mills Rogers. As of the date of this filing, Mills Rogers,




         15.    During the January 2019 meeting, Hanke also provided Plaintiff (through his

adviser) an outline of the trading program. Hanke represented and promised, among other



be structured to provide



                                                                                by a private

banking instrument issued by the depository bank with a face value equal to the participation

amount                                  -

                                                            anke represented that he would

manage and supervise the trading program.

         16.    After approximately two months of discussions, Plaintiff agreed to invest with

Hanke and IOLO.

I.       The March MDA

         17.    On March 12, 2019, Plaintiff and Hanke (on behalf of IOLO), executed the March

MDA. The March MDA contemplated that Plaintiff would transfer $3 million to Hanke in an

                                                [f]ifty (50) international banking days following

the release of Escrow, a [minimum] payment equivalent to [$2,4


                                                5
              Case 1:20-cv-04765 Document 1 Filed 06/22/20 Page 6 of 21




                                       for a total of [11] consecutive payments unless otherwise

notified

course of 11 installment payments. The March MDA anticipated that these returns would be



        18.     The parties also agreed that IOLO and Hanke would be acting in the capacity of

fiduciaries of Plaintiff.

        19.     After executing the March MDA, Plaintiff promptly deposited the required $3

million into an escrow account as contemplated by the agreement. The funds were released from

escrow to Hanke on or about April 9, 2019. As of this filing, Defendants have refused to

confirm that the funds that Plaintiff invested were ever transferred to the wealth enhancement

program or made part of an asset enhancement transaction. Nevertheless, Defendants failed to

make the first required distribution of trading proceeds to Plaintiff.

        20.     Instead, Hanke offered excuses as to why Defendants were delayed in making the



funds from Plaintiff in furtherance of his investment adviser scheme.

        21.       In an attempt to accommodate what he thought, at the time, were legitimate



        22.     The First Addendum, which was executed on June 21, 2019, rolled the first

payment of $2.4 million into the original investment of $3 million for a total of $5.4 million

invested, and increased each periodic payment from $2.4 million to $4.3 million. The Second

Addendum, executed on July 25, 2019, rolled the next periodic payment of $4.3 million into the

original investment, raising the original investment to $9.7 million, and increased each periodic

payment from $4.3 million to roughly $7.8 million. The Third Addendum, executed on October


                                                  6
             Case 1:20-cv-04765 Document 1 Filed 06/22/20 Page 7 of 21




28, 2019, at the Ritz-Carlton in New York City, rolled the next periodic payment of roughly $7.8

million into the original investment, raising the original investment to roughly $17.5 million, and

increased each periodic payment from roughly $7.8 million to roughly $14 million.

       23.     Since the March MDA was signed, all eleven payment dates have passed.

Though the first three payments were rolled back into the principal, eight payments remain

outstanding totaling over $100 million in missed payments.

       24.     Additionally, Section 5.4 of the March MDA required IOLO to procure a surety

bond to cover the amount of the principal, and each of the addenda to the March MDA required

new surety bonds to cover the increased amount of the principal.

       25.



bonds from SGIT covering the $2.4 million increase from the First Addendum and the $4.3

million increase from the Second Addendum. However, upon information and belief,

Defendants never procured a new surety for the roughly $7.8 million increase from the Third

Addendum.

II.    The July MDA

       26.     While falsely assuring Plaintiff that payments on the March MDA were imminent,

Hanke persuaded Plaintiff to execute the July MDA, which involved an investment of $3.5

million by Plaintiff. The July MDA was executed on July 29, 2019. In exchange for the $3.5

million investment, Plaintiff was to receive a one-                                     -five

                                  se of the $3.5 million from an escrow account. The terms of

the July MDA are virtually identical to the March MDA.




                                                 7
             Case 1:20-cv-04765 Document 1 Filed 06/22/20 Page 8 of 21




       27.     A First Addendum to the July MDA was executed on or about October 7, 2019,

and changed the payment instructions for Plaintiff, such that the payments would be made to one



funds invested pursuant to the March MDA, as of this time, Defendants have refused to confirm

that the $3.5 million invested as part of the July MDA was ever transferred to a wealth

enhancement program or made part of an asset enhancement transaction.

       28.     When Defendants failed to pay the $10.5 million due after forty-five days, Hanke

met with Plaintiff in New York City to discuss the problem on or about October 28, 2019. At

this meeting, Hanke offered Plaintiff a second addendum to the July MDA that would roll $7.5

million into a new investment collateralized with a new surety bond that promised Plaintiff a

$22.5 million payout on February 7, 2020. Defendants also promised the return of the $3 million

still due to Plaintiff under the original terms of the July MDA (the outstanding balance once the

$7.5 million new principal was subtracted from the originally due $10.5 million).

       29.     Upon information and belief, Defendants never procured a surety bond for the

$7.5 million that had been rolled into a new investment.

       30.     Defendants never paid Plaintiff the $3 million that was already due under the July

MDA, nor did they pay the $22.5 million that became due on February 7, 2020.

III.

       31.     Defendants defrauded Plaintiff into investing money with Hanke, and, from the

outset, Hanke has lied repeatedly to avoid making payments due to Plaintiff.

       32.     On June 19, 2019, Hanke stated in



an accounting error had caused the delay, but that such accounting error had been corrected, and


                                                8
             Case 1:20-cv-04765 Document 1 Filed 06/22/20 Page 9 of 21




that Defendant

released.

       33.       Approximately six weeks later, in an August 1, 2019 telephone conversation




Hanke falsely claimed that the delay in receiving funds was the result of accounting errors and

logistics issues related to paying off the projects associated with the funds.

       34.

required distributions under the MDAs by paying commissions to certain persons acting on

behalf of Plaintiff. The payments were designed to create the false impres

funds were put into a trading program and were generating profits.      Hanke falsely told




       35.       In an August 18, 2019 email, Hanke falsely claimed that additional delays in




                                        [a]ll subsequent payments will continue on the first Friday

of every month moving forward.

       36.       During the week of September 12, 2019, Hanke again paid commissions with

funds purportedly gen




                                                  9
               Case 1:20-cv-04765 Document 1 Filed 06/22/20 Page 10 of 21




         37.     In a November 4, 2019 email, Hanke claimed that the funds had cleared and that

                              o earlier than Wednesday and [would] be completed no later than

Friday

         38.

Florida, and discussed the delays in Hanke making payments to Plaintiff in accordance with the

MDAs. Hanke claimed that the funds were tied up in Dubai, and stated that he was sorting out

the problems and that funds would be paid out shortly. The funds were never paid.

         39.

representative from the Chinese Development Bank had left Macau for Hong Kong to oversee



existed. The funds were never released.

         40.     On January 10, 2020, Hanke met with Plaintif

discuss the problems with receiving payment. In this meeting, Hanke blamed the delays on a

frozen trade account with Standard Chartered Bank in Dubai, where the funds were purportedly

held. Hanke falsely represented that the issue would be cleared up and the funds deposited soon.

The funds were never deposited.

         41.

August and September commission payments to intermediaries that Hanke had, at the time,



and had no relation to the funds invested by Plaintiff pursuant to the MDAs.

         42.     On February 29, 2020, Hanke forwarded an email, purportedly from Metro States

Capital Bank, indicating that a payment for the Plaintiff was being processed through its

                                              On March 3, 2020, Hanke sent a follow-up email


                                                10
              Case 1:20-cv-04765 Document 1 Filed 06/22/20 Page 11 of 21




                                                                     The payment was not

completed on March 3, 2020, and no such payment has been made to date.

        43.     This email was fraudulent. Upon information and belief, HSBC London is not a

correspondent bank for Metro States Capital Bank. Metro States Capital bank claims to be a

London-based bank, so it would have no need for a correspondent bank in London. A website

for Metro States Capital Bank was set up on May 19, 2019, through a privacy-protected

registrant, which is often considered a red flag for an illegitimate business. The website is the

only evidence that this bank ever existed. No corporate documents for the bank could be found

in the UK database of corporate filings. Metro States Capital Bank has links to an entity called

Pan Pacific Bank Ltd. The SWIFT code for Pan Pacific Bank points to its branch existing at the

same address as IOLO and a previous Hanke entity (1712 Pioneer Street, Suite 500, Cheyenne,

Wyoming), but curiously lists the country as Gambia. Upon information and belief, Hanke

created Metro States Capital Bank as an artifice in his scheme to deprive Plaintiff of his



investing activities, and then he forwarded fraudulent messages purportedly from the illegitimate

banks

        44.

provide the details related to the frozen account at Standard Chartered Bank in Dubai, which

supposedly held funds from trades that would be used to pay Plaintiff. Due diligence conducted

by Plaintiff has revealed that the alleged Standard Chartered account never existed.

        45.     On March 24, 2020, Hanke asserted that he would soon have funds for Plaintiff

from a different transaction that had closed, which Hanke was owed a substantial commission




                                                 11
              Case 1:20-cv-04765 Document 1 Filed 06/22/20 Page 12 of 21




on. Hanke claimed he would pay the amounts owed to Plaintiff from those funds. Those

purported funds were never paid to Plaintiff.

        46.                                                                          had received a



never received.

        47.

funds are forthcoming, that Defendants have sto

duties, committed fraud, and will not comply with their obligations to provide the contractually

required payments.

                       COUNT ONE BREACH OF THE MARCH MDA
                           (Against Defendants Hanke and IOLO)

        48.     Plaintiff repeats and re-alleges the allegations in each of the preceding paragraphs

as if fully set forth herein.

        49.     Plaintiff and IOLO entered into the March MDA and three addenda that rolled

certain payments into the original investment and increased the remaining payouts. Hanke, as



caused IOLO to breach the contract and the corporate veil may be pierced in this instance.

        50.     Plaintiff fulfilled all of his obligations under the March MDA.

        51.     Defendant



        52.     Defendants breached Sections 5.3.2 and 5.4, as amended, by failing to provide a

surety bond in the amount of $7,776,000.




                                                 12
              Case 1:20-cv-04765 Document 1 Filed 06/22/20 Page 13 of 21




        53.     Defendants breached Section 7 and Appendix B of the March MDA, as amended,

by failing to undertake commercially reasonable efforts to make any of the minimum periodic

payments of roughly $14 million every twenty banking days.

        54.                                                          March MDA, Plaintiff has

suffered damages in an amount to be determined at trial, but, in any event, no less than

$111,974,400, plus interest.

                        COUNT TWO BREACH OF THE JULY MDA
                           (Against Defendants Hanke and IOLO)

        55.     Plaintiff repeats and re-alleges the allegations in each of the preceding paragraphs

as if fully set forth herein.

        56.     As laid out above, Plaintiff and IOLO entered into the July MDA and one

addendum that re-invested a portion of the payment that was due into another investment that

would pay out in February 2020.

for breaches of the contract because he caused IOLO to breach the contract and the corporate veil

may be pierced in this instance.

        57.     Plaintiff fulfilled all of his obligations under the July MDA.

        58.     Defendants



        59.     Defendants breached Sections 5.3.2 and 5.4, as amended, by failing to provide a

surety bond in the amount of $7,500,000.

        60.     Defendants breached Section 7 and Appendix B of the July MDA, as amended, by

failing to undertake commercially reasonable efforts to make the minimum payments of the

original $3 million remaining under the original July MDA and the $22.5 million under the

amended July MDA on February 7, 2020.

                                                 13
              Case 1:20-cv-04765 Document 1 Filed 06/22/20 Page 14 of 21




        61.     As a result of Defendants material breaches of the March MDA, Plaintiff has

suffered damages in an amount to be determined at trial, but, in any event, no less than $25.5

million, plus interest.

                       COUNT THREE FRAUDULENT INDUCEMENT
                                (Against All Defendants)

        62.     Plaintiff repeats and re-alleges the allegations in each of the preceding paragraphs

as if fully set forth herein.

        63.     As detailed above, Hanke, as managing member of IOLO, knowingly made

numerous misrepresentations of material fact to



were profitable, that the deposited funds would be insured in a January 2019 outline, and that the

release of payment to Plaintiff was only being held up by technical accounting errors on June 19,

2019.

        64.

Plaintiff to enter into the March MDA and then the July MDA to provide IOLO and Hanke with

money they never intended to return.

        65.

they concerned whether he would receive a return on the investment and whether the initial

investment would be insured against loss     a key factor in determining whether to invest money

in these kinds of transactions.

        66.

concerned whether the investments he had already made would provide a return on the

investment     a key factor in determining whether to invest more money using the same adviser in

a similar investment vehicle.

                                                 14
               Case 1:20-cv-04765 Document 1 Filed 06/22/20 Page 15 of 21




         67.

he entered into the March MDA and the July MDA.

         68.      Had Plaintiff known that these representations and assurances were false, he

would not have entered into the March MDA and the July MDA and would not have given IOLO

and Hanke his money.

         69.      IOLO and John Doe entities 1-                                                 ns



fraud.

         70.

and continues to suffer substantial damages in an amount to be determined at trial, but, in any

event, no less than $6.5 million.

         71.

egregious, knowing, and/or intentional behavior.

                                       COUNT FOUR FRAUD
                                       (Against All Defendants)

         72.      Plaintiff repeats and re-alleges the allegations in each of the preceding paragraphs

as if fully set forth herein.

         73.      As detailed above, Hanke, as managing member of IOLO, knowingly made

numerous misrepresentations of material fact to Plaintiff, including:

               a. By telling Plaintiff in a June 19, 2019 email that the delay in receiving the first

                  tranche of funding had been due to an accounting error that had caused



                  corrected, and that the funds would be released soon;



                                                    15
Case 1:20-cv-04765 Document 1 Filed 06/22/20 Page 16 of 21




b. By

     in receiving funds was due to problems with the logistics in paying off the

     projects associated with the funds and accounting errors.

c.                                              9, 2019 that the fees they had received

     were paid out of the first tranche of funds when Hanke knew for a fact that the



     advisers in a January 2020 conversation.

d. By blaming further




e. By telling Plaintiff in a November 4, 2019 email that the funds had cleared and




f.

     out the problems with payment and that the funds would be paid out soon.

g.

     Standard Charter Dubai causing the holdup in a January 10, 2020 meeting in New

     York City.

h. By later (March 17, 2020) sending Plaintiffs documentation of the supposedly

     frozen bank account that included the bank account number, which turned out to

     be a fake account number.




                                     16
             Case 1:20-cv-04765 Document 1 Filed 06/22/20 Page 17 of 21




             i. By forwarding what purported to be an email from Metro States Capital Bank,

                claiming that a payment was being processed on February 29, 2020.

             j. By stating on March 24, 2020 that Hanke would soon have funds from a different

                transaction that had closed where Hanke was owed a commission and which

                Hanke would use to pay Plaintiff.

             k. By telling Plainti

                received a call from HSBC stating that the funds were en route to his account.

       74.      Hanke intended to deceive Plaintiff by continually lying about the reasons for

delays in providing funds, lying to his advisers about the source of their fee payments, and lying

about whether the trades had actually created profits.

       75.

on the misrepresentations in agreeing to delay payments, to delay requesting his deposits back,

and to delay calling the surety bonds, among other actions.

       76.      Plaintiff reasonably relied on those material misrepresentations by, among other

things, agreeing to sign addenda to the two MDAs delaying payments, delaying calling the surety

bonds, and delaying requesting his deposits back under Section 5.5 of the MDAs.

       77.

misrepresentations.

       78.      IOLO and John Doe entities 1-                                   resentation

because he was their agent, sole member, and alter ego and they participated in his fraudulent

scheme.




                                                17
              Case 1:20-cv-04765 Document 1 Filed 06/22/20 Page 18 of 21




        79.

and continues to suffer substantial damages in an amount to be determined at trial, but, in any

event, no less than $36.9 million.

        80.

egregious, knowing, and/or intentional behavior.

                      COUNT FIVE BREACH OF FIDUCIARY DUTIES
                          (Against Defendants Hanke and IOLO)

        81.     Plaintiff repeats and re-alleges the allegations in each of the preceding paragraphs

as if fully set forth herein.

        82.     IOLO and Hanke owed fiduciary duties under the common law, the MDAs

(Section 3.1), and the Investment Advisers Act to Plaintiff by virtue of the MDAs, the fund

management services that the Defendants provided to Plaintiff, and the trust and confidence that

Plaintiff placed in Defendants.

        83.     IOLO and Hanke breached their fiduciary duties to Plaintiff by misappropriating

his funds for their own use, failing to invest his money as the MDAs contemplated, and by

violating the duty of candor by failing to disclose that the alleged trades that IOLO and Hanke

had

delays in making payments.

        84.

harm in an amount to be determined at trial, but, in any event, no less than $137,474,400.

Plaintiff is entitled to (a) rescind the MDAs and recover all amounts paid to Defendants under

the MDAs and all costs incurred by Plaintiff, (b) a preliminary injunction compelling the

Defendants live up to their fiduciary duties to redress their breach of trust and candor to Plaintiff,

including a constructive trust directing the Defendants to deposit $137,474,400 into an escrow

                                                 18
              Case 1:20-cv-04765 Document 1 Filed 06/22/20 Page 19 of 21




account before these amounts are dissipated by Defendants to pay other clients or to pay their

debts unrelated to Plaintiff, and (c) in the alternative to recover all amounts paid to the

Defendants under the MDAs and all costs incurred by Plaintiff compelling Defendants to live up

to their fiduciary duties.

           COUNT SIX VIOLATION OF THE INVESTMENT ADVISERS ACT
                          (Against Both Defendants)

        85.     Plaintiff repeats and re-alleges the allegations in each of the preceding paragraphs

as if fully set forth herein.

        86.     Pursuant to the MDAs, Hanke and IOLO served as investment advisers to and

fund managers for Plaintiff. Plaintiff compensated IOLO and, through it, Hanke for performing

investment advisery and fund management services for Plaintiff.

        87.     In the course of their engagement with Plaintiff, IOLO and Hanke engaged in

fraudulent, deceitful, and manipulative conduct by keeping $1

which they were not entitled under the MDAs or any other agreements, by failing to pay the

minimum payout amounts required by the MDAs, and by telling blatant lies to excuse delays in

making payments.

        88.                           dulent, deceitful and manipulative conduct was in violation

of Section 206 of the Investment Advisers Act (15 U.S.C. § 80b-6). By virtue of IOLO and



Section 215 of the Investment Advisers Act (15 U.S.C. § 80b-15) to rescind the MDAs and

recover all amounts paid to the Defendants under the MDAs and all costs incurred by Plaintiff in

compelling Defendants to live up to the Act, together with a preliminary injunction in the form

of a constructive trust directing that Defendants deposit $137,474,400 into an escrow account



                                                  19
            Case 1:20-cv-04765 Document 1 Filed 06/22/20 Page 20 of 21




before these amounts are dissipated by Defendants to pay their debts unrelated to Plaintiff or to

pay other clients.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff requests that the Court grant the following relief:

   1. Judgment in favor of Plaintiff on all of his claims;

   2. An award of all compensatory and consequential damages suffered by Plaintiff resulting

        from IOLO and Hanke's wrongful conduct;

   3. An award of p

        intentional fraudulent behavior;

   4.

   5. A preliminary injunction (a) compelling Defendants to live up to their fiduciary duties

        and their duties under the Investment Advisers Act and to redress their breach of trust to

        the Funds, including a constructive trust directing Defendants to deposit $137,474,400

        into an escrow account before these amounts are dissipated by Defendants to pay their

        debts unrelated to Plaintiff or to pay other clients, which will be effective during the

        pendency of this action, and (b) restraining and enjoining Defendants from selling,

        transferring, assigning, encumbering, or taking any other action with respect to the funds

        placed into escrow;

   6. An award of all attorneys' fees, costs, and expenses incurred by Plaintiff in connection

        with this action; and

   7. Such additional relief as the Court deems fair and just.




                                                 20
             Case 1:20-cv-04765 Document 1 Filed 06/22/20 Page 21 of 21




                                 DEMAND FOR A JURY TRIAL

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury on all issues so triable in this action.



Dated: June 22, 2020                                        Respectfully Submitted,

                                                        By: __/s/ Michael C. Hefter________
                                                            Michael C. Hefter
                                                            Peter W. Bautz
                                                            HOGAN LOVELLS US LLP
                                                            390 Madison Avenue
                                                            New York, NY 10017
                                                            Telephone: (212) 918-3000
                                                            Facsimile: (212) 918-3100
                                                            michael.hefter@hoganlovells.com
                                                            peter.bautz@hoganlovells.com




                                                   21
